           Case 3:20-cv-00330-BJB-LLK Document 47-16 Filed 09/24/20 Page 2 of 2 PageID #: 1471
           Case 8:21-cv-00199-JVS-DFM Document 34-1 Filed 04/09/21 Page 1 of 1 Page ID #:309
                                                                                                                                                                  DATE (MM/DD/YYYY)
                                             CERTIFICATE OF LIABILITY INSURANCE                          09/10/2020
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
  CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
  BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
  REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
  IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must have ADDITIONAL INSURED provisions or be endorsed.
  If SUBROGATION IS WAIVED, subject to the terms and conditions of the policy, certain policies may require an endorsement. A statement on
  this certificate does not confer rights to the certificate holder in lieu of such endorsement(s).
PRODUCER                                                                                    CONTACT
                                                                                            NAME:
                                                                                            PHONE                                                   FAX
 Gagliardi Insurance Services, Inc                                                          (A/C, No, Ext): 408-414-8100                            (A/C, No):    408-414-8199
                                                                                            E-MAIL
 950 S Bascom Ave, Suite 3010                                                               ADDRESS: sales@gsportsinsurance.com
                                                                                                               INSURER(S) AFFORDING COVERAGE                                NAIC #
 San Jose                                                             CA 95128              INSURER A :   State National Insurance Company                                  12831
INSURED                                                                                     INSURER B :   National Specialty Insurance Company                              22608
                                                                                            INSURER C :

                                                                                            INSURER D :

                                                                                            INSURER E :

                                                                                            INSURER F :
COVERAGES                                   CERTIFICATE NUMBER:                                                                  REVISION NUMBER:
  THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
  INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
  EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                              ADDL SUBR                                          POLICY EFF   POLICY EXP
 LTR             TYPE OF INSURANCE                INSD WVD              POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                            LIMITS
           COMMERCIAL GENERAL LIABILITY                                                                                           EACH OCCURRENCE                $   1,000,000
                                                                                                                                  DAMAGE TO RENTED
               CLAIMS-MADE         OCCUR                                                                                          PREMISES (Ea occurrence)       $   300,000
           Abuse & Molestation                                                                                                    MED EXP (Any one person)       $   5,000
 A                                                 Y           GBL2020100734                        09/09/2020 09/09/2021         PERSONAL & ADV INJURY          $   1,000,000
       GEN'L AGGREGATE LIMIT APPLIES PER:                                                                                         GENERAL AGGREGATE              $   2,000,000
                      PRO-
           POLICY     JECT          LOC                                                                                           PRODUCTS - COMP/OP AGG         $   1,000,000
           OTHER:                                                                                                                  Participant Legal Liab.       $   1,000,000
       AUTOMOBILE LIABILITY                                                                                                       COMBINED SINGLE LIMIT          $
                                                                                                                                  (Ea accident)                      1,000,000
           ANY AUTO                                                                                                               BODILY INJURY (Per person)     $
           OWNED                SCHEDULED                                                                                         BODILY INJURY (Per accident) $
 A         AUTOS ONLY           AUTOS                          GBL2020100734                        09/09/2020 09/09/2021
           HIRED                NON-OWNED                                                                                         PROPERTY DAMAGE                $
           AUTOS ONLY           AUTOS ONLY                                                                                        (Per accident)
                                                                                                                                                                 $
           UMBRELLA LIAB           OCCUR                                                                                          EACH OCCURRENCE                $
           EXCESS LIAB             CLAIMS-MADE                                                                                    AGGREGATE                      $

              DED          RETENTION $                                                                                                                           $
       WORKERS COMPENSATION                                                                                                              PER           OTH-
       AND EMPLOYERS' LIABILITY                                                                                                          STATUTE       ER
                                            Y/N
       ANYPROPRIETOR/PARTNER/EXECUTIVE                                                                                            E.L. EACH ACCIDENT             $
       OFFICER/MEMBER EXCLUDED?                   N/A
       (Mandatory in NH)                                                                                                          E.L. DISEASE - EA EMPLOYEE $
       If yes, describe under
       DESCRIPTION OF OPERATIONS below                                                                                            E.L. DISEASE - POLICY LIMIT    $
                                                                                                                                       Limit                         $100,000
        Accident Medical
 B                                                             GBAH100500                           09/09/2020 09/09/2021              AD&D                          $10,000
                                                                                                                                       Deductible                    $250
DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)
 Proof of Coverage




CERTIFICATE HOLDER                                                                          CANCELLATION

                                                                                              SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                              THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
                                                                                              ACCORDANCE WITH THE POLICY PROVISIONS.
                 Elite Baseball
                 218 South Plum Street
                                                                                            AUTHORIZED REPRESENTATIVE


                 Mount Joy                                            PA 17552

                                                                                             © 1988-2015 ACORD CORPORATION. All rights reserved.
ACORD 25 (2016/03)                                   The ACORD name and logo are registered marks of ACORD
